Exhibit 16.1 Chang G. Park, CPA, Ph. D. ♦ 2♦SAN DIEGO ♦ CALIFORNIA 92108-3707♦ ♦ TELEPHONE (858)722-5953 ♦ FAX (858) 761-0341♦ FAX (858) 764-5480 ♦ E-MAIL changgpark@gmail.com♦ February 14, 2011 U.S. Securities & Exchange Commission Office of the Chief Accountant treet, NE Washington, DC 20549 Ladies and Gentlemen I have read the statements included under Item 4.01 in the Form 8-K, dated February 13, 2011 of Green Carbon Technologies Corp. (the Company) to be filed with the Securities and Exchange Commission and I agree with such statements insofar as they relate to our dismissal. We have no knowledge about the appointment of M&K CPAs was approved by the Board of Directors, or that they were not consulted prior to their appointment as auditors. Very truly yours, /s/ Chang G. Park Chang G. Park, CPA Member of the California Society of Certified Public Accountants Registered with the Public Company Accounting Oversight Board 1
